Per Curiam :
The constitutional provision adopted in 1894 (Art. 2, § 6) must be read in the light of the provisions of the Election Law then existing, and as referring to the local boards then performing at the polls the functions therein described, viz., the inspectors of election, poll clerks and ballot clerks. (Matter of Kane v. Gaynor, 144 App. Div. 196; affd., 202 N. Y. 615.)* The duties performed by the board of elections under chapter 875 of the Laws of 1920, † and transferred to the county clerk of Suffolk county by chapter 588 of the Laws of 1922, of furnishing ballots to absentee voters, and transmitting the ballots when received to the inspectors of election, do not constitute “ distributing ballots at the polls to voters, or of receiving, recording or counting votes at elections.”
An act passed by the Legislature is not to be declared unconstitutional unless so inconsistent with the Constitution that it cannot be enforced without a violation thereof. The Constitution declares that the boards safeguarding the distribution of ballots at the polls and the receipt and counting of the votes shall be bi-partisan. Under section 39 of chapter 588 of the Laws of 1922 the county clerk does none of these things. It is true that he has power to determine whether the applicant is entitled to a ballot for absentee voting. This is a function entirely different from those mentioned in section 6 of article 2 of the Constitution. If this power is susceptible to abuse it is for the Legislature to prescribe the safeguards; but this cannot be done by an appeal to a constitutional provision enacted for a different purpose, and applicable to entirely different conditions. Handing ballots to absentee voters which may or may not be used at a future election is not distributing ballots at the polls to voters. Neither is receiving a ballot inclosed in a sealed envelope for the purpose of transmitting the same to the inspectors of election, to be voted if the absentee does not vote in person, equivalent to receiving the ballots which had been marked for the purpose of placing them in the ballot box.
*737The order should be reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Blackmar, P. J., Jay cox, Kelby and Young, JJ., concur; Kelly, J., dissents in separate memorandum.

See Gen. Laws, chap. 6 (Laws of 1892, chap. 680), art. 5; Consol. Laws, chap. 17 (Laws of 1922, chap. 588), art. 8.— [Rep.


 Adding to Election Law (Consol. Laws, chap. 17; Laws of 1909, chap. 22), art. 15-A; revised in part by Election Law (Consol. Laws, chap. 17: Laws of 1922, chap. 588), §§ 90, 117-122.—[Rep.